Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 1 of 16




                             Exhibit B

                           Proposed Order
        Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 2 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

              ORDER SUSTAINING LIQUIDATING TRUSTEE’S TWENTY-FIRST
             OMNIBUS OBJECTION TO CLAIMS (BOOKS AND RECORDS CLAIMS)
                              [Related Docket No._____]

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (this “Order”)

(i) disallowing and expunging or (ii) reducing and allowing, as applicable, the claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1A to this Order is disallowed in its entirety.

             3.     Each claim identified on Schedule 1B to this Order is reduced to the allowed

amount as identified.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Twenty-First Omnibus Objection to Claims (Books and Records Claims).
     Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 3 of 16




       4.      Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

       5.      Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

       6.      Notwithstanding the relief granted in this Order or any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

       7.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.




                           [Remainder of Page Intentionally Left Blank]




                                                 -2-
     Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 4 of 16




       8.      The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

       9.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.



 Houston, Texas
 Date:                                  , 2021

                                                       THE HONORABLE DAVID R. JONES
                                                       CHIEF UNITED STATES BANKRUPTCY
                                                       JUDGE




                                                 -3-
Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 5 of 16




                             Schedule 1
Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 6 of 16




                            Schedule 1A

                          Disallowed Claims
Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 7 of 16



  Ref     Name of                                                                                 Reasoning for
                        Debtor Name      Claim #   Date Filed            Claim Amounts
   #      Claimant                                                                                  Objection
                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
                        Neiman Marcus                                                            with the Reorganized
   1    ADVANGEN LLC                    498        5/15/2020    General Unsecured: $60,737.10
                        Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $60,737.10

                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
        ALLSAINTS                                               Priority: $0.00
                        Neiman Marcus                                                            with the Reorganized
   2    WHOLESALE                       1545       7/9/2020     General Unsecured: $75,359.95
                        Group LTD LLC                                                            Debtors' Books and
        LIMITED
                                                                                                        Records
                                                                Total: $75,359.95


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        AQUAZZURA       Neiman Marcus                                                            with the Reorganized
   3                                    842        5/25/2020    General Unsecured: $57,814.00
        ITALIA SRL      Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $57,814.00


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        BERNHARDT       Neiman Marcus                                                            with the Reorganized
   4                                    1934       7/17/2020    General Unsecured: $53,578.45
        FURNITURE CO    Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $53,578.45


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        BIOEFFECT USA   Bergdorf                                                                 with the Reorganized
   5                                    694        5/20/2020    General Unsecured: $7,641.00
        INC.            Goodman Inc.                                                             Debtors' Books and
                                                                                                        Records
                                                                Total: $7,641.00


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
        BLACKHAWK                                               Priority: $0.00
                        Neiman Marcus                                                            with the Reorganized
   6    TRANSPORT,                      1360       6/23/2020    General Unsecured: $122,070.42
                        Group LTD LLC                                                            Debtors' Books and
        INC.
                                                                                                        Records
                                                                Total: $122,070.42


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        BORDERX LAB,    Neiman Marcus                                                            with the Reorganized
   7                                    599        5/18/2020    General Unsecured: $257,955.00
        INC.            Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $257,955.00


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        BRANDON         Bergdorf                                                                 with the Reorganized
   8                                    395        5/13/2020    General Unsecured: $62,223.00
        VANCE LLC       Goodman Inc.                                                             Debtors' Books and
                                                                                                        Records
                                                                Total: $62,223.00


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        CO COLLECTION Bergdorf                                                                   with the Reorganized
   9                                    781        5/21/2020    General Unsecured: $26,406.20
        LLC           Goodman Inc.                                                               Debtors' Books and
                                                                                                        Records
                                                                Total: $26,406.20


                                                                Administrative: $0.00
                                                                Secured: $0.00
        CRAWFORD AND                                                                             Claim is inconsistent
                                                                Priority: $0.00
        CO           Neiman Marcus                                                               with the Reorganized
  10                                    661        5/19/2020    General Unsecured: $80,067.97
        PRODUCTIONS  Group LTD LLC                                                               Debtors' Books and
        INC                                                                                             Records
                                                                Total: $80,067.97


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
        DNA MODEL                                               Priority: $0.00
                        Bergdorf                                                                 with the Reorganized
  11    MANAGEMENT                      279        5/12/2020    General Unsecured: $39,000.00
                        Goodman Inc.                                                             Debtors' Books and
        LLC
                                                                                                        Records
                                                                Total: $39,000.00
Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 8 of 16



  Ref      Name of                                                                                  Reasoning for
                          Debtor Name      Claim #   Date Filed            Claim Amounts
   #       Claimant                                                                                   Objection
                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
                          Bergdorf                                                                 with the Reorganized
  12    DYSON, INC.                       2266       7/20/2020    General Unsecured: $12,039.57
                          Goodman Inc.                                                             Debtors' Books and
                                                                                                          Records
                                                                  Total: $12,039.57


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
                          Neiman Marcus                                                            with the Reorganized
  13    HEIDI KLEIN INC                   584        5/18/2020    General Unsecured: $64,979.20
                          Group LTD LLC                                                            Debtors' Books and
                                                                                                          Records
                                                                  Total: $64,979.20


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
        HUNTING           Neiman Marcus                                                            with the Reorganized
  14                                      944        5/27/2020    General Unsecured: $58,082.50
        SEASON LLC        Group LTD LLC                                                            Debtors' Books and
                                                                                                          Records
                                                                  Total: $58,082.50


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
        IMAX              Neiman Marcus                                                            with the Reorganized
  15                                      1581       7/13/2020    General Unsecured: $59,416.01
        CORPORATION       Group LTD LLC                                                            Debtors' Books and
                                                                                                          Records
                                                                  Total: $59,416.01


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
        INES DI SANTO     Bergdorf                                                                 with the Reorganized
  16                                      926        5/27/2020    General Unsecured: $44,174.00
        CORP              Goodman Inc.                                                             Debtors' Books and
                                                                                                          Records
                                                                  Total: $44,174.00


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
        INES DI SANTO     Neiman Marcus                                                            with the Reorganized
  17                                      924        5/27/2020    General Unsecured: $7,720.00
        CORP              Group LTD LLC                                                            Debtors' Books and
                                                                                                          Records
                                                                  Total: $7,720.00


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                          The Neiman                              Priority: $0.00
                                                                                                   with the Reorganized
  18    JM-BMM, LLC       Marcus Group    1656       7/13/2020    General Unsecured: $212,077.99
                                                                                                   Debtors' Books and
                          LLC
                                                                                                          Records
                                                                  Total: $212,077.99


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
                          Neiman Marcus                                                            with the Reorganized
  19    JOOR, INC                         344        5/13/2020    General Unsecured: $250,000.00
                          Group LTD LLC                                                            Debtors' Books and
                                                                                                          Records
                                                                  Total: $250,000.00


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
        JORGE ADELER      Neiman Marcus                                                            with the Reorganized
  20                                      809        5/22/2020    General Unsecured: $79,526.00
        COLLECTION        Group LTD LLC                                                            Debtors' Books and
                                                                                                          Records
                                                                  Total: $79,526.00


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
        LIFETIME          Neiman Marcus                                                            with the Reorganized
  21                                      1039       6/2/2020     General Unsecured: $79,690.00
        BRANDS INC.       Group LTD LLC                                                            Debtors' Books and
                                                                                                          Records
                                                                  Total: $79,690.00


                                                                  Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                   Claim is inconsistent
                          The Neiman                              Priority: $0.00
                                                                                                   with the Reorganized
  22    LUBIAM            Marcus Group    220984     1/0/1900     General Unsecured: $72,244.70
                                                                                                   Debtors' Books and
                          LLC
                                                                                                          Records
                                                                  Total: $72,244.70
Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 9 of 16



  Ref     Name of                                                                                 Reasoning for
                        Debtor Name      Claim #   Date Filed            Claim Amounts
   #      Claimant                                                                                  Objection
                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
                        Neiman Marcus                                                            with the Reorganized
  23    METTLER USA                     179        5/11/2020    General Unsecured: $76,162.50
                        Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $76,162.50


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        MONAHAN         Neiman Marcus                                                            with the Reorganized
  24                                    910        5/27/2020    General Unsecured: $85,044.00
        PRODUCTS LLC    Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $85,044.00


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
        PAVILION DIS                                            Priority: $0.00
                        Neiman Marcus                                                            with the Reorganized
  25    TIC LTD T/A JCM                 30         5/7/2020     General Unsecured: $81,720.00
                        Group LTD LLC                                                            Debtors' Books and
        LONDON
                                                                                                        Records
                                                                Total: $81,720.00


                                                                Administrative: $0.00
                                                                Secured: $0.00
        PROCTER &                                                                                Claim is inconsistent
                        The Neiman                              Priority: $0.00
        GAMBLE                                                                                   with the Reorganized
  26                    Marcus Group    1803       7/16/2020    General Unsecured: $168,538.20
        DISTRIBUTING                                                                             Debtors' Books and
                        LLC
        LLC                                                                                             Records
                                                                Total: $168,538.20


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
        PROJECT 1920,   The Neiman                              Priority: $0.00
                                                                                                 with the Reorganized
  27    INC. D/B/A      Marcus Group    2262       7/20/2020    General Unsecured: $66,903.07
                                                                                                 Debtors' Books and
        SENREVE         LLC
                                                                                                        Records
                                                                Total: $66,903.07


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        PUIG NORTH      Neiman Marcus                                                            with the Reorganized
  28                                    572        5/18/2020    General Unsecured: $199,559.40
        AMERICA INC     Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $199,559.40


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
                        Bergdorf                                                                 with the Reorganized
  29    PUIG USA INC                    573        5/18/2020    General Unsecured: $24,312.81
                        Goodman Inc.                                                             Debtors' Books and
                                                                                                        Records
                                                                Total: $24,312.81


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
                        Neiman Marcus                                                            with the Reorganized
  30    RECOLOGY                        1423       6/29/2020    General Unsecured: $43,051.26
                        Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $43,051.26


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                        The Neiman                              Priority: $0.00
        SHANGHAI SILK                                                                            with the Reorganized
  31                    Marcus Group    2820       9/8/2020     General Unsecured: $183,675.40
        GROUP CO LTD                                                                             Debtors' Books and
                        LLC
                                                                                                        Records
                                                                Total: $183,675.40


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        STONE ISLAND    Neiman Marcus                                                            with the Reorganized
  32                                    2631                    General Unsecured: $200,920.00
        USA INC         Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $200,920.00


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
                        Neiman Marcus                                                            with the Reorganized
  33    TANYA FARAH                     940                     General Unsecured: $71,150.00
                        Group LTD LLC                                                            Debtors' Books and
                                                                                                        Records
                                                                Total: $71,150.00
Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 10 of 16



  Ref      Name of                                                                                Reasoning for
                        Debtor Name      Claim #   Date Filed            Claim Amounts
   #       Claimant                                                                                 Objection
                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
        THE COLLECTED Neiman Marcus                                                              with the Reorganized
   34                                   595        5/18/2020    General Unsecured: $224,613.86
        GROUP LLC     Group LTD LLC                                                              Debtors' Books and
                                                                                                        Records
                                                                Total: $224,613.86


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                                                                Priority: $0.00
                        Bergdorf                                                                 with the Reorganized
   35   TIBI, LLC                       2000                    General Unsecured: $87,769.96
                        Goodman Inc.                                                             Debtors' Books and
                                                                                                        Records
                                                                Total: $87,769.96


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
                        The Neiman                              Priority: $0.00
                                                                                                 with the Reorganized
   36   VALEXTRA S.P.A. Marcus Group    1982                    General Unsecured: $38,228.00
                                                                                                 Debtors' Books and
                        LLC
                                                                                                        Records
                                                                Total: $38,228.00


                                                                Administrative: $0.00
                                                                Secured: $0.00
                                                                                                 Claim is inconsistent
        VERITIV                                                 Priority: $0.00
                        Neiman Marcus                                                            with the Reorganized
   37   OPERATING                       1757       7/16/2020    General Unsecured: $181,399.16
                        Group LTD LLC                                                            Debtors' Books and
        COMPANY
                                                                                                        Records
                                                                Total: $181,399.16
Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 11 of 16



                             Schedule 1B

                     Reduced and Allowed Claims
           Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 12 of 16



Ref     Name of                                                                                                                   Reasoning for
                       Debtor Name      Claim #   Date Filed            Claim Amounts               Allowed Claim Amount
 #      Claimant                                                                                                                    Objection
                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
      10005111         The Neiman                              Priority: $0.00                  Priority: $0.00
                                                                                                                                 with the Reorganized
 1    OMOROVICZA       Marcus Group    512        5/15/2020    General Unsecured: $135,660.00   General Unsecured: $89,423.15
                                                                                                                                 Debtors' Books and
      COSMETICS INC    LLC
                                                                                                                                        Records
                                                               Total: $135,660.00               Total: $89,423.15

                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
                     The Neiman                                Priority: $0.00                  Priority: $0.00
      21ST CENTURY                                                                                                               with the Reorganized
 2                   Marcus Group      219319     1/0/1900     General Unsecured: $96,480.25    General Unsecured: $7,940.25
      BRANDS LIMITED                                                                                                             Debtors' Books and
                     LLC
                                                                                                                                        Records
                                                               Total: $96,480.25                Total: $7,940.25

                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
                       The Neiman                              Priority: $0.00                  Priority: $0.00
                                                                                                                                 with the Reorganized
 3    AEFFE USA, INC   Marcus Group    1867       7/16/2020    General Unsecured: $89,892.00    General Unsecured: $6,708.52
                                                                                                                                 Debtors' Books and
                       LLC
                                                                                                                                        Records
                                                               Total: $89,892.00                Total: $6,708.52

                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
                       The Neiman                              Priority: $0.00                  Priority: $0.00
      AG ADRIANO                                                                                                                 with the Reorganized
 4                     Marcus Group    219376     1/0/1900     General Unsecured: $409,679.05   General Unsecured: $99,205.59
      GOLDSCHMIED                                                                                                                Debtors' Books and
                       LLC
                                                                                                                                        Records
                                                               Total: $409,679.05               Total: $99,205.59


                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
                                                               Priority: $0.00                  Priority: $0.00
      ALEXANDRE        Neiman Marcus                                                                                             with the Reorganized
 5                                     174        5/14/2020    General Unsecured: $114,099.38   General Unsecured: $35,736.46
      VAUTHIER SARL    Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                        Records
                                                               Total: $114,099.38               Total: $35,736.46


                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
      ALYN                                                                                                                       Claim is inconsistent
                                                               Priority: $0.00                  Priority: $0.00
      ENTERPRISES,     Neiman Marcus                                                                                             with the Reorganized
 6                                     308        5/18/2020    General Unsecured: $133,621.03   General Unsecured: $48,461.90
      LLC DBA          Group LTD LLC                                                                                             Debtors' Books and
      SCANTEXAS                                                                                                                         Records
                                                               Total: $133,621.03               Total: $48,461.90


                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
                                                               Priority: $0.00                  Priority: $0.00
                       Neiman Marcus                                                                                             with the Reorganized
 7    ASHS LTD                         420        5/14/2020    General Unsecured: $189,091.86   General Unsecured: $131,290.00
                       Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                        Records
                                                               Total: $189,091.86               Total: $131,290.00


                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
                                                               Priority: $0.00                  Priority: $0.00
      BESIKIAN         Neiman Marcus                                                                                             with the Reorganized
 8                                     418        5/14/2020    General Unsecured: $88,816.00    General Unsecured: $44,522.58
      DANIEL           Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                        Records
                                                               Total: $88,816.00                Total: $44,522.58


                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
                                                               Priority: $0.00                  Priority: $0.00
      BIOEFFECT USA Neiman Marcus                                                                                                with the Reorganized
 9                                     399        5/14/2020    General Unsecured: $96,047.10    General Unsecured: $11,681.75
      INC.          Group LTD LLC                                                                                                Debtors' Books and
                                                                                                                                        Records
                                                               Total: $96,047.10                Total: $11,681.75


                                                               Administrative: $0.00            Administrative: $0.00
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
      BIZZDESIGN       The Neiman                              Priority: $0.00                  Priority: $0.00
                                                                                                                                 with the Reorganized
10    UNITED STATES    Marcus Group    628        5/19/2020    General Unsecured: $44,400.00    General Unsecured: $14,892.00
                                                                                                                                 Debtors' Books and
      INC.             LLC
                                                                                                                                        Records
                                                               Total: $44,400.00                Total: $14,892.00


                                                               Administrative: $4,673.88        Administrative: $4,673.88
                                                               Secured: $0.00                   Secured: $0.00
                                                                                                                                 Claim is inconsistent
                                                               Priority: $0.00                  Priority: $0.00
      BOSSI HOLDING    Neiman Marcus                                                                                             with the Reorganized
11                                     3310       10/29/2020   General Unsecured: $124,071.80   General Unsecured: $94,439.95
      INC              Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                        Records
                                                               Total: $128,745.68               Total: $99,113.83
           Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 13 of 16



Ref     Name of                                                                                                                    Reasoning for
                      Debtor Name      Claim #   Date Filed            Claim Amounts                 Allowed Claim Amount
 #      Claimant                                                                                                                     Objection
                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
                                                              Priority: $0.00                    Priority: $0.00
      BRANDON         Neiman Marcus                                                                                               with the Reorganized
12                                    396        5/13/2020    General Unsecured: $181,302.71     General Unsecured: $150,265.00
      VANCE LLC       Group LTD LLC                                                                                               Debtors' Books and
                                                                                                                                         Records
                                                              Total: $181,302.71                 Total: $150,265.00


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
                                                              Priority: $0.00                    Priority: $0.00
                      Neiman Marcus                                                                                               with the Reorganized
13    CALERES                         2638       8/6/2020     General Unsecured: $1,161,406.79   General Unsecured: $413,262.00
                      Group LTD LLC                                                                                               Debtors' Books and
                                                                                                                                         Records
                                                              Total: $1,161,406.79               Total: $413,262.00


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
                                                              Priority: $0.00                    Priority: $0.00
      CAROLEE         Neiman Marcus                                                                                               with the Reorganized
14                                    1346       6/22/2020    General Unsecured: $159,291.90     General Unsecured: $542.80
      DESIGNS         Group LTD LLC                                                                                               Debtors' Books and
                                                                                                                                         Records
                                                              Total: $159,291.90                 Total: $542.80


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
      CELLCO                                                                                                                      Claim is inconsistent
                                                              Priority: $0.00                    Priority: $0.00
      PARTNERSHIP     Neiman Marcus                                                                                               with the Reorganized
15                                    1974       7/20/2020    General Unsecured: $143,125.45     General Unsecured: $63,153.89
      D/B/A VERIZON   Group LTD LLC                                                                                               Debtors' Books and
      WIRELESS                                                                                                                           Records
                                                              Total: $143,125.45                 Total: $63,153.89


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
                                                              Priority: $0.00                    Priority: $0.00
      CYRANO SARL     Neiman Marcus                                                                                               with the Reorganized
16                                    545        5/18/2020    General Unsecured: $54,000.00      General Unsecured: $25,718.76
      MADEMOISELLE    Group LTD LLC                                                                                               Debtors' Books and
                                                                                                                                         Records
                                                              Total: $54,000.00                  Total: $25,718.76


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
                     The Neiman                               Priority: $0.00                    Priority: $0.00
      DUTCH LLC JOIE                                                                                                              with the Reorganized
17                   Marcus Group     220122     1/0/1900     General Unsecured: $355,699.21     General Unsecured: $153,333.58
      EQUIPMENT                                                                                                                   Debtors' Books and
                     LLC
                                                                                                                                         Records
                                                              Total: $355,699.21                 Total: $153,333.58


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
                      The Neiman                              Priority: $0.00                    Priority: $0.00
                                                                                                                                  with the Reorganized
18    DYSON, INC.     Marcus Group    2265       7/20/2020    General Unsecured: $139,990.00     General Unsecured: $54,981.18
                                                                                                                                  Debtors' Books and
                      LLC
                                                                                                                                         Records
                                                              Total: $139,990.00                 Total: $54,981.18


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
                                                              Priority: $0.00                    Priority: $0.00
                      Bergdorf                                                                                                    with the Reorganized
19    EUROPERFUMES                    1327       6/19/2020    General Unsecured: $59,272.55      General Unsecured: $17,228.16
                      Goodman Inc.                                                                                                Debtors' Books and
                                                                                                                                         Records
                                                              Total: $59,272.55                  Total: $17,228.16


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
                                                              Priority: $0.00                    Priority: $0.00
      FRANK & EILEEN Neiman Marcus                                                                                                with the Reorganized
20                                    315        5/12/2020    General Unsecured: $68,946.95      General Unsecured: $13,685.68
      LLC            Group LTD LLC                                                                                                Debtors' Books and
                                                                                                                                         Records
                                                              Total: $68,946.95                  Total: $13,685.68


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
                                                              Priority: $0.00                    Priority: $0.00
                      Neiman Marcus                                                                                               with the Reorganized
21    FUZZI SPA                       1301       6/18/2020    General Unsecured: $308,894.00     General Unsecured: $275,194.40
                      Group LTD LLC                                                                                               Debtors' Books and
                                                                                                                                         Records
                                                              Total: $308,894.00                 Total: $275,194.40


                                                              Administrative: $0.00              Administrative: $0.00
                                                              Secured: $0.00                     Secured: $0.00
                                                                                                                                  Claim is inconsistent
      GRANITE                                                 Priority: $0.00                    Priority: $0.00
                   Neiman Marcus                                                                                                  with the Reorganized
22    TELECOMMUNIC                    1209       6/11/2020    General Unsecured: $99,511.07      General Unsecured: $69,070.62
                   Group LTD LLC                                                                                                  Debtors' Books and
      ATIONS LLC
                                                                                                                                         Records
                                                              Total: $99,511.07                  Total: $69,070.62
           Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 14 of 16



Ref     Name of                                                                                                                  Reasoning for
                      Debtor Name      Claim #   Date Filed            Claim Amounts               Allowed Claim Amount
 #      Claimant                                                                                                                   Objection
                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
                                                              Priority: $0.00                  Priority: $0.00
      HARBOR       Neiman Marcus                                                                                                with the Reorganized
23                                    1151       6/9/2020     General Unsecured: $135,479.00   General Unsecured: $19,059.75
      BRANDS GROUP Group LTD LLC                                                                                                Debtors' Books and
                                                                                                                                       Records
                                                              Total: $135,479.00               Total: $19,059.75


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
                      The Neiman                              Priority: $0.00                  Priority: $0.00
                                                                                                                                with the Reorganized
24    KASSATEX        Marcus Group    220773     1/0/1900     General Unsecured: $81,993.50    General Unsecured: $17,262.15
                                                                                                                                Debtors' Books and
                      LLC
                                                                                                                                       Records
                                                              Total: $81,993.50                Total: $17,262.15


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
                                                              Priority: $0.00                  Priority: $0.00
      KINGDOM         Neiman Marcus                                                                                             with the Reorganized
25                                    1361       6/22/2020    General Unsecured: $117,312.49   General Unsecured: $74,026.51
      ANIMALIA LLC    Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                       Records
                                                              Total: $117,312.49               Total: $74,026.51


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
                                                              Priority: $0.00                  Priority: $0.00
                      Neiman Marcus                                                                                             with the Reorganized
26    LEFTBANK ART                    801        5/22/2020    General Unsecured: $141,916.00   General Unsecured: $81,929.00
                      Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                       Records
                                                              Total: $141,916.00               Total: $81,929.00


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
                                                              Priority: $13,650.00             Priority: $13,650.00
                      Neiman Marcus                                                                                             with the Reorganized
27    LYST LTD                        1139       6/9/2020     General Unsecured: $96,286.36    General Unsecured: $0.00
                      Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                       Records
                                                              Total: $109,936.36               Total: $13,650.00


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $47,334.64              Secured: $47,334.64
      NEI FASHIONS                                                                                                              Claim is inconsistent
                                                              Priority: $0.00                  Priority: $0.00
      LLC D/B/A       Neiman Marcus                                                                                             with the Reorganized
28                                    1343       6/22/2020    General Unsecured: $128,503.68   General Unsecured: $0.00
      PENNY           Group LTD LLC                                                                                             Debtors' Books and
      PREVILLE                                                                                                                         Records
                                                              Total: $175,838.32               Total: $47,334.64


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
                                                              Priority: $0.00                  Priority: $0.00
      OLD HICKORY     Neiman Marcus                                                                                             with the Reorganized
29                                    1552       7/9/2020     General Unsecured: $51,800.84    General Unsecured: $28,390.00
      TANNERY, INC.   Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                       Records
                                                              Total: $51,800.84                Total: $28,390.00


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
                                                              Priority: $0.00                  Priority: $0.00
                      Neiman Marcus                                                                                             with the Reorganized
30    ORLANE INC                      185        5/11/2020    General Unsecured: $194,426.00   General Unsecured: $11,583.99
                      Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                       Records
                                                              Total: $194,426.00               Total: $11,583.99


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
      PACIFIC         The Neiman                              Priority: $0.00                  Priority: $0.00
                                                                                                                                with the Reorganized
31    ALLIANCE USA    Marcus Group    221381     1/0/1900     General Unsecured: $82,794.70    General Unsecured: $17,369.98
                                                                                                                                Debtors' Books and
      INC             LLC
                                                                                                                                       Records
                                                              Total: $82,794.70                Total: $17,369.98


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
                                                              Priority: $0.00                  Priority: $0.00
                      Neiman Marcus                                                                                             with the Reorganized
32    PERRICONE MD                    707        5/20/2020    General Unsecured: $65,625.60    General Unsecured: $29,517.29
                      Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                       Records
                                                              Total: $65,625.60                Total: $29,517.29


                                                              Administrative: $0.00            Administrative: $0.00
                                                              Secured: $0.00                   Secured: $0.00
                                                                                                                                Claim is inconsistent
                                                              Priority: $0.00                  Priority: $0.00
                      Neiman Marcus                                                                                             with the Reorganized
33    PUIG USA INC                    774        5/21/2020    General Unsecured: $205,559.40   General Unsecured: $151,857.64
                      Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                       Records
                                                              Total: $205,559.40               Total: $151,857.64
            Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 15 of 16



Ref      Name of                                                                                                                Reasoning for
                      Debtor Name     Claim #   Date Filed            Claim Amounts               Allowed Claim Amount
 #       Claimant                                                                                                                 Objection
                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
                     The Neiman                              Priority: $0.00                  Priority: $0.00
      QUANTUM                                                                                                                  with the Reorganized
34                   Marcus Group    1784       7/17/2020    General Unsecured: $97,254.54    General Unsecured: $60,679.92
      METRIC, INC.                                                                                                             Debtors' Books and
                     LLC
                                                                                                                                      Records
                                                             Total: $97,254.54                Total: $60,679.92


                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
      REPUBLIC       The Neiman                              Priority: $0.00                  Priority: $0.00
                                                                                                                               with the Reorganized
35    CLOTHING       Marcus Group    221599     1/0/1900     General Unsecured: $185,809.20   General Unsecured: $133,151.42
                                                                                                                               Debtors' Books and
      GROUP          LLC
                                                                                                                                      Records
                                                             Total: $185,809.20               Total: $133,151.42


                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
      ROBERT         The Neiman                              Priority: $0.00                  Priority: $0.00
                                                                                                                               with the Reorganized
36    GRAHAM         Marcus Group    221627     1/0/1900     General Unsecured: $384,441.46   General Unsecured: $212,618.64
                                                                                                                               Debtors' Books and
      DESIGNS LLC    LLC
                                                                                                                                      Records
                                                             Total: $384,441.46               Total: $212,618.64


                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
      SIRIUS                                                 Priority: $0.00                  Priority: $0.00
                     Neiman Marcus                                                                                             with the Reorganized
37    COMPUTER                       1269       6/17/2020    General Unsecured: $69,547.94    General Unsecured: $46,388.00
                     Group LTD LLC                                                                                             Debtors' Books and
      SOLUTIONS, INC
                                                                                                                                      Records
                                                             Total: $69,547.94                Total: $46,388.00


                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
                     The Neiman                              Priority: $0.00                  Priority: $0.00
      SOPHIA                                                                                                                   with the Reorganized
38                   Marcus Group    221836     1/0/1900     General Unsecured: $92,598.00    General Unsecured: $23,761.00
      WEBSTER                                                                                                                  Debtors' Books and
                     LLC
                                                                                                                                      Records
                                                             Total: $92,598.00                Total: $23,761.00


                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
                     The Neiman                              Priority: $0.00                  Priority: $0.00
                                                                                                                               with the Reorganized
39    SPANX          Marcus Group    221844                  General Unsecured: $111,543.56   General Unsecured: $25,069.31
                                                                                                                               Debtors' Books and
                     LLC
                                                                                                                                      Records
                                                             Total: $111,543.56               Total: $25,069.31


                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
                                                             Priority: $0.00                  Priority: $0.00
      STONE ISLAND   Neiman Marcus                                                                                             with the Reorganized
40                                   1300                    General Unsecured: $248,119.00   General Unsecured: $202,196.50
      USA INC        Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                      Records
                                                             Total: $248,119.00               Total: $202,196.50


                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
                     The Neiman                              Priority: $0.00                  Priority: $0.00
      TEREZ                                                                                                                    with the Reorganized
41                   Marcus Group    1187       6/10/2020    General Unsecured: $142,237.52   General Unsecured: $52,703.88
      UNIVERSE LLC                                                                                                             Debtors' Books and
                     LLC
                                                                                                                                      Records
                                                             Total: $142,237.52               Total: $52,703.88


                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
                     The Neiman                              Priority: $0.00                  Priority: $0.00
      THE LEVY                                                                                                                 with the Reorganized
42                   Marcus Group    222047                  General Unsecured: $85,995.70    General Unsecured: $16,524.86
      GROUP INC                                                                                                                Debtors' Books and
                     LLC
                                                                                                                                      Records
                                                             Total: $85,995.70                Total: $16,524.86


                                                             Administrative: $0.00            Administrative: $0.00
                                                             Secured: $0.00                   Secured: $0.00
                                                                                                                               Claim is inconsistent
                                                             Priority: $0.00                  Priority: $0.00
                     Neiman Marcus                                                                                             with the Reorganized
43    TIBI, LLC                      1999                    General Unsecured: $114,246.07   General Unsecured: $33,979.17
                     Group LTD LLC                                                                                             Debtors' Books and
                                                                                                                                      Records
                                                             Total: $114,246.07               Total: $33,979.17


                                                             Administrative: $16,985.00       Administrative: $16,985.00
                                                             Secured: $0.00                   Secured: $0.00
      UNIVERSAL                                                                                                                Claim is inconsistent
                                                             Priority: $0.00                  Priority: $0.00
      FURNITURE     Neiman Marcus                                                                                              with the Reorganized
44                                   2580                    General Unsecured: $189,049.75   General Unsecured: $7,415.00
      INTERNATIONAL Group LTD LLC                                                                                              Debtors' Books and
      INC                                                                                                                             Records
                                                             Total: $206,034.75               Total: $24,400.00
           Case 20-32519 Document 2498-2 Filed in TXSB on 05/25/21 Page 16 of 16



Ref     Name of                                                                                                                 Reasoning for
                        Debtor Name     Claim #   Date Filed            Claim Amounts              Allowed Claim Amount
 #      Claimant                                                                                                                  Objection
                                                               Administrative: $0.00           Administrative: $0.00
                                                               Secured: $0.00                  Secured: $0.00
                                                                                                                               Claim is inconsistent
                                                               Priority: $0.00                 Priority: $0.00
                        Bergdorf                                                                                               with the Reorganized
45    VALEXTRA S.P.A.                  1983                    General Unsecured: $91,899.00   General Unsecured: $37,197.00
                        Goodman Inc.                                                                                           Debtors' Books and
                                                                                                                                      Records
                                                               Total: $91,899.00               Total: $37,197.00
